[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 08-11053
                                                             JUNE 4, 2009
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________                CLERK

                    D. C. Docket No. 07-23237-CV-AJ

JOHANNA GARCIA,


                                                           Plaintiff-Appellant,

                                  versus

MIAMI BEACH POLICE DEPARTMENT,
Internal Affairs Division,
SGT HAN,
SGT ORTEGA,
DET. ELLEN ROELOFF,


                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (June 4, 2009)

Before BIRCH, PRYOR and KRAVITCH, Circuit Judges.
PER CURIAM:

       Plaintiff-Appellant Johanna Garcia, proceeding pro se, appeals the district

court’s dismissal for failure to state a claim upon which relief could be granted of

her amended complaint.

       Garcia filed a complaint, pursuant to 42 U.S.C. § 1983, against the Miami

Beach Police Department alleging, in sum, that officers in the police department’s

Internal Affairs Division refused to seriously investigate and prosecute a case

against unidentified officers who allegedly sexually assaulted her. The district

court sua sponte reviewed her complaint and issued an order holding that the

failure to prosecute another does not yield a cognizable cause of action and,

alternatively, the Miami Beach Police Department is not a “person” subject to suit

under 42 U.S.C. § 1983.1 The court dismissed Garcia’s complaint without

prejudice for failure to state a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

       Garcia filed an amended complaint, adding Detective Roeloff and Sergeants

Ortega and Han, the three officers to whom she reported the sexual assault, as

defendants. Her amended complaint repeated essentially the same allegations as

her initial complaint, but added more detail. Specifically, she alleged that: (1) the


       1
         In the same order, the district court granted Garcia’s motion to proceed in forma
pauperis.

                                                2
officers did not use a recording device or take notes when they interviewed her; (2)

from the start of the interview, the officers had no intention to proceed further with

the complaint; (3) the officers failed to investigate the details that she provided;

(4) Ortega screamed three times at Garcia, “How much money do you want?”; and

(5) Ortega drafted a intra-department memorandum fraught with lies about the

interview.

       The district court dismissed the amended complaint for failure to state a

claim. Garcia now appeals, arguing that she stated valid claims under 42 U.S.C.

§ 1983 for defamation2 and failure to prosecute her claims.3

       We liberally construe pro se pleadings, holding them to a less stringent

standard than attorney-drafted pleadings. Tannenbaum v. United States, 148 F.3d

1262, 1263 (11th Cir. 1998). We review a dismissal under 28 U.S.C.

§ 1915(e)(2)(B)(ii) for failure to state a claim de novo and view the allegations in

the complaint as true. Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008).



       2
          Garcia actually frames her cause of action as slander, but the facts she cites in support
of this claim relate to information contained in Ortega’s written memorandum. Because slander
only applies to oral falsehoods, we construe Garcia’s allegations as alleging defamation, which
encompasses both oral and written falsehoods. See Smith v. First Nat’l Bank of Atlanta, 837
F.2d 1575, 1580 (11th Cir. 1988).
       3
         Garcia also argues that she was discriminated against based on her marital status, but
we will not entertain this argument because it was not raised in her pleadings and is being
presented for the first time on appeal. See Leal v. Ga. Dep’t of Corr., 254 F.3d 1276, 1280 (11th
Cir. 2001).

                                                 3
The same standards governing dismissals under Federal Rule of Civil Procedure

12(b)(6) apply to § 1915(e)(2)(B)(ii) cases. Id.

      We first conclude that Garcia lacks standing to bring a § 1983 claim for

failure to prosecute. “[S]tanding is a threshold jurisdictional question that should

be addressed prior to and independent of the merits of a party’s claims.” Bochese

v. Town of Ponce Inlet, 405 F.3d 964, 974 (11th Cir. 2005) (citation omitted). We

review de novo the question of whether a plaintiff has standing to bring suit in

federal court. Fla. Family Policy Council v. Freeman, 561 F.3d 1246, 1253 (11th

Cir. 2009). The Supreme Court has held that “a private citizen lacks a judicially

cognizable interest in the prosecution or nonprosecution of another,” Linda R.S. v.

Richard D., 410 U.S. 614, 619 (1973), and this court has extended this rule not

only to prosecutors, but those acting in a “prosecutorial capacity.” Smith v. Shook,

237 F.3d 1322, 1324 (11th Cir. 2001). In the instant case, the Miami Beach Police

Department Internal Affairs Division acted in a prosecutorial capacity by

investigating the claim and choosing not to bring charges or investigate further.

Thus, Garcia lacks standing to assert a claim against the police department or its

officers for damages for failing to prosecute her unidentified attackers. See id.

(concluding that the plaintiff lacked standing to bring a claim against the state bar’s

legal counsel for declining to prosecute the plaintiff’s former attorney).



                                           4
       Next, we address Garcia’s defamation claim. Garcia argues that the district

court erred by not construing her amended complaint to include a claim for

defamation. She alleges the Ortega’s memorandum contained numerous lies,

including that Garcia’s primary motivation for the investigation was money, that

she was clearly intoxicated or on medication when she first spoke with Ortega on

the telephone, and that she laughed when making her statement regarding the

assault.

       We have no jurisdiction over this claim. Defamation is a state la

w tort. See Siegert v. Gilley, 500 U.S. 226, 233 (1991) (“Defamation, by itself, is a

tort actionable under the laws of most States, but not a constitutional

deprivation.”); Where this court has original jurisdiction over a claim, it may

exercise supplemental jurisdiction over state law claims related to the federal

claim. 28 U.S.C. § 1367(a). Because Garcia lacks standing to bring the § 1983

failure to prosecute claim, however, supplemental jurisdiction is unavailable.

Scarfo v. Ginsberg, 175 F.3d 957, 962 (11th Cir. 1999) (“[O]nce the district court

determines that subject matter jurisdiction over a plaintiff’s federal claims does not

exist, courts must dismiss a plaintiff’s state law claims”). Thus, an independent

jurisdictional basis is needed in order for there to be federal jurisdiction over

Garcia’s defamation claim. Even construing Garcia’s pleadings and brief liberally,



                                            5
we conclude she does not allege an independent basis for jurisdiction. She does

not assert diversity and allegations of defamation, on their own, are insufficient to

state a federal claim. See Paul v. Davis, 424 U.S. 693, 706 (1976); see also

Cannon v. City of West Palm Beach, 250 F.3d 1299, 1302 (11th Cir. 2001) (to

state a § 1983 claim based on defamation, the plaintiff “must establish the fact of

defamation ‘plus’ the violation of some more tangible interest”). Accordingly,

even assuming arguendo that Garcia stated a viable state-law defamation claim,

there is no basis for federal jurisdiction over her claim.

      We thus conclude that the district court did not err in dismissing Garcia’s

amended complaint.

      AFFIRMED.




                                            6